THOMAS, J.
I concur in the result reached in the majority opinion to reverse Haygood’s conviction and remand for a new trial. I would reverse and remand exclusively on the grounds that the court erred in distinguishing this case from Crawford, v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), and subsequently failing to make a determination as to whether the victim’s statements were testimonial or nontestimonial. While I am aware that an appellate court may engage in a Crawford analysis1, I do not believe this court can perform such an analysis here given the summary of the testimony2 and the lack of findings by the magistrate and the circuit court as to this issue. See State v. Ladson, 373 S.C. 320, 327-28, 644 S.E.2d 271, 275 (Ct.App.2007) (reversing and remanding for a new trial where the record “lack[ed] the completeness and reliability necessary for this court to engage in meaningful appellate review”).

. See State v. Ladner, 373 S.C. 103, 114-15, 644 S.E.2d 684, 689-90 (2007) (finding a statement nontestimonial under Crawford).


. The proceedings in magistrate’s court were electronically recorded pursuant to section 22-3-790 of the South Carolina Code (Supp.2013). However, Haygood’s trial counsel informed the circuit court that upon requesting a copy of the recording, she was told the recording was no longer available. Therefore, the only testimony from the trial in magistrate’s court that we have before us is the magistrate’s summary of the proceedings.